Citation Nr: 1525876	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arteriovenous malformation (AVM) with repair.  

2.  Entitlement to service connection for cephalgia, to include as secondary to AVM repair (claimed as chronic migraine headaches).  

3.  Entitlement to service connection for bilateral eye disability, to include as secondary to AVM repair.  

4.  Entitlement to service connection for a chronic disability manifested by stomach problems, to include as secondary to AVM repair.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to March 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Although the Nashville RO prepared the decision, it was sent to the Veteran by the RO in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2014.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On VA examination conducted in March 2011, the examiner opined that the Veteran's AVM was not caused by, related to, or worsened beyond natural progression by military service, and that the Veteran's cephalgia was secondary to the AVM, and was also not caused by, related to, or worsened beyond natural progression by military service.  The examiner did not provide any rationale to support these conclusions.  The examination is thus inadequate, and a new one should be scheduled upon remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  As documents related to the SSA are not of record, they should be obtained upon remand.  38 C.F.R. § 3.159(c)(2). 

The issues of service connection for cephalgia, bilateral eye disability, and a chronic disability manifested by stomach problems, are all secondary to the AVM repair.  As the outcome of those claims is necessarily affected by the outcome of the claim of service connection for the AVM, the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The claims folder should also be updated to include VA treatment records compiled since April 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Gulf Coast Veterans Health Care System, and all associated outpatient clinics, including the Joint Ambulatory Care Center in Pensacola, Florida, dated from April 15, 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. 
§ 3.159(e).  

3.  Thereafter, schedule the Veteran for an examination with a neurologist.  After reviewing the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arteriovenous malformation (AVM) was incurred in or is otherwise related to service.  The examiner is to specifically discuss the Veteran's report that she has experienced headaches since service.  

Any opinion given must be supported by a complete rationale.  

4.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case, and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




